Citation Nr: 0524247	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  00-11 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for lumbosacral strain, 
claimed on a direct basis and as secondary to a service-
connected right leg fracture.


REPRESENTATION

Veteran represented by:	C. Scott Shields, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to August 
1970 and had active duty for training (ACDUTRA) for various 
periods extending from August 1966 to August 1970.  

The case comes before the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The veteran presented testimony during an appeals hearing at 
the RO before the undersigned Acting Veterans Law Judge in 
April 2003.  A copy of the hearing transcript is of record.

This case was previously before the Board in April 2004 at 
which time it was remanded for additional evidentiary 
development, which has since been undertaken.  In that 
remand, the Board noted that in a January 1999 rating action, 
the RO denied a claim of entitlement to service connection 
for a left leg disorder and that the veteran had filed a 
timely Notice of Disagreement (NOD) with this issue in 
January 2000.  Pursuant to the April 2004 Board remand, a 
Statement of the Case was issued in April 2005.  
Subsequently, the veteran failed to file a substantive appeal 
as to that claim and therefore it is not before the Board for 
appellate consideration.  


FINDINGS OF FACT

The competent and objective medical evidence of record 
preponderates against a finding that any currently manifested 
low back disorder is etiologically related to the veteran's 
period of active military service, to include a left knee/leg 
fracture claimed to have been sustained therein, or to a 
service-connected right leg fracture.



CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active military service, nor is it secondary to a service-
connected right leg fracture.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5100-5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the veteran has the right to 
content-complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

In July 2001 and January 2002 letters implementing VA's duty 
to notify and to assist, the RO informed the veteran of the 
steps that had been undertaken with respect to evidentiary 
development of his claim, and what the veteran's own 
responsibilities were in accord with the duty to assist.  The 
July 2001 letter provided full notice as to the VCAA's 
provisions.  A July 2004 duty to assist letter also included 
the statement, "It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency."  (Italics in 
original)  In addition, the veteran was advised by virtue of 
a January 1999 rating decision and a detailed March 2000 
Statement of the Case (SOC), of the pertinent law and what 
the evidence must show in order to substantiate the claim.  
All such notices provided by VA must be read in the context 
of prior, relatively contemporaneous communications from the 
agency of original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the Board 
points out that the case was remanded in April 2004 for, 
among other reasons, to again attempt to obtain service 
medical records and to furnish the veteran with a VA 
examination.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and to assist him in developing relevant evidence.  In 
this regard, the case was remanded by the Board in April 2004 
to assure that all statutory duty to assist and notify 
requirements were met, and a Supplemental SOC was provided in 
April 2005.  Accordingly, the Board finds that no prejudice 
will result from an adjudication of this matter.  Rather, 
remanding this case again to the RO for further VCAA 
development would result only in additional delay, with no 
benefit to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim.  
Private medical records dated from 1992 to 2001 have been 
secured for the file, and a recent VA examination was 
conducted in April 2005.  For its part, VA has done 
everything reasonably possible to assist the veteran, and no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In March 1998, the veteran filed his original claim for a low 
back disorder, claimed as secondary to a fracture of the left 
leg.  In May 1998 correspondence, the veteran was asked to 
submit any service medical records in his possession.  

A VA examination of the bones was conducted in May 1998 at 
which time the veteran gave a history of a fractured left 
shin in service, resulting in a shortened left leg, and 
complained of chronic low back pain.  Full range of motion of 
the low back was shown and diagnoses of chronic lumbosacral 
strain and status post fracture of the left leg were made.    

In a January 1999 rating decision, the RO denied service 
connection for claimed disorders of the low back and left 
leg.  Service connection for a right leg fracture was granted 
and a noncompensable evaluation was assigned.  The RO 
referenced service medical records which showed evidence of a 
right leg fracture  

The evidence indicates that the veteran sustained several 
injuries as a result of a January 26, 1992 automobile 
accident.  Private medical records of Dr. C. dated on January 
29, 1992 reveal that imaging (MRI) of the spine showed an old 
minimal compression fracture of the superior end plate of L2 
with degenerative spur formation in the upper lumbar spine, 
as well as degenerative joint disease in the lumbar spine.  

A March 1992 private medical record of Dr. A. indicated that 
the veteran was seen for orthopedic consult due to pain in 
the neck, back, shoulder, knee, left elbow and left wrist, 
"all related to injuries sustained in an accident of 
1/26/92."  The record indicated that the veteran was the 
driver of a truck which was involved in a collision with 
another vehicle, resulting in injuries and spasms in the neck 
and back.  A record dated later in March 1992 showed that 
diagnoses including post-traumatic cervical and lumbar strain 
and sprain, with myofascitis were made.  Medical evaluations 
dated in 1993 noted continued symptoms and complaints 
involving the neck and back.  

A January 1996 private medical record evaluation conducted by 
Dr. A. appears to show that again in October 1995, the 
veteran sustained back and neck injuries in an automobile 
accident.  An impression of post-traumatic cervical, thoracic 
and lumbar strain and sprain with myofascitis was made. 

An imaging report of Dr. F. dated in April 2001 showed an old 
compression fracture of the vertebral body of L2, multiple 
level disc disease and spondylolisthesis of L5 upon S1.  In 
May 2001, the veteran was seen for complaints of worsening 
back and neck pain with paresthesias and tingling into the 
arms as well as sciatica.  

In May 2002, attempts were made to secure active duty 
inpatient clinical records dated in 1965 from Fort Bragg.  In 
September 2002, a reply was received indicating that no such 
records were at that station and that all service medical 
records were sent in May 1998.  

The veteran presented testimony at a hearing held before the 
undersigned in April 2003.  He testified that 2-3 weeks 
before finishing basic training he developed severe right leg 
pain and swelling which resulted in his favoring the right 
leg thereby straining the rest of his body.  He testified 
that he believes that this caused problems with the left leg 
and the fracture of the lumbar spine which was discovered in 
1992, but which had their initial onset in about 1965.  

An attempt to obtain service medical records was made again 
in July 2004, at which time, again none were available and 
the response indicated that these had been sent in May 1998. 

The veteran's service personnel file has been associated with 
the claims folder.  However, there are no references therein 
to any injuries or disabilities sustained during service.

A VA examination of the spine was conducted in April 2005 and 
the claims folder was reviewed.  The veteran reported that he 
injured his left knee and low back in service.  The examiner 
observed that there was no real significant documentation of 
a back injury during military service.  The veteran reported 
that he did not receive treatment for the lower back until 
1992 when he was involved in a motor vehicle accident, at 
which time X-ray films showed an old compression fracture of 
L-1.  An impression of compression fracture of L-1 was made.  
The examiner opined that the veteran developed lumbar 
sprain/strain as a result of the 1992 accident and was 
incidentally found to have an old compression fracture at L-
1.  It was noted that gait was stable and that there was 
minimal evidence of gait alteration.  The examiner opined 
that it was less likely than not (less than 50 % probability) 
that the left knee condition led to a low back condition, 
based on a showing of minimally altered biomechanics to cause 
undue pressure on the lower back.  

Later in April 2005 an addendum was added to the VA 
examination report clarifying the following matters: (1) 
there is no diagnosis of lumbosacral strain; (2) the 
compression fracture occurred after service; and (3) it is 
less than 50 % probability that a right leg fracture led to 
the back condition.  


III.  Pertinent Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


IV.  Analysis

In this case, the veteran's service medical records are not 
on file and are presumed to be unavailable for reasons 
unknown.  The Court has held that in cases where records once 
in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claim has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

The veteran asserts that his currently claimed disorder of 
the lumbar spine was incurred secondary to a left leg 
fracture sustained during service.  In the alternative, he 
maintains that a low back disorder was directly incurred in 
service or is secondary to a service-connected right leg 
fracture.  

Initially, the Board points out that service-connection is 
not currently in effect for a left knee/leg disability, and 
that therefore service connection may not be established on a 
secondary basis for a low back disorder as claimed to be 
related to the left leg.  Moreover, the claim of entitlement 
to service connection for a left leg disorder is not before 
the Board at this time (no substantive appeal having been 
filed) and will not be adjudicated herein. 

The initial post-service diagnosis of a low back condition is 
shown 28 years after service, in a May 1998 VA examination 
report.  At that time, diagnoses of chronic lumbosacral 
strain and status post fracture of the left leg were made.  
These conditions were not etiologically linked to service or 
to each other at that time and the Board is aware that this 
diagnosis was made prior to the veteran's 1992 and 1995 
automobile accidents.  

Thereafter, the record clearly reflects that the veteran was 
involved in an automobile accident in late January 1992 
resulting in multiple injuries, affecting areas including the 
low back.  At that time, as an incidental finding, films 
revealed an old minimal compression fracture of L-1.  No 
etiology for this fracture was explained.  Thereafter, the 
veteran was involved in a second automobile accident in 1995 
resulting in low back injury and symptoms.

In the absence of any service medical records and given the 
aforementioned findings, the Board sought a medical opinion 
to address the relationship between the veteran's claimed low 
back disorder, his military service, his claimed left leg 
fracture and service-connected right leg fracture.  In an 
April 2005 VA examination report and addendum, a diagnosis of 
compression fracture of L-1 was rendered and the following 
conclusions were made: (1) it was less likely than not (less 
than 50 % probability) that the left knee condition led to a 
low back condition; (2) there is no diagnosis of lumbosacral 
strain; (3) the compression fracture occurred after service; 
and (4) it is less than 50 % probability that a right leg 
fracture led to the back condition.  

Overall, the competent and probative evidence does not 
establish that the veteran's currently claimed low back 
disorder is etiologically related to service or a service-
connected right leg disability.  A requirement for a showing 
of such a relationship has been repeatedly reaffirmed by the 
Court of Appeals for the Federal Circuit, which has held that 
a veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service (or a service-connected disability) and the 
disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  In this case, no such connection has been 
established.

The April 2003 Board hearing transcript reflects that the 
veteran reported that his back was problematic since 
approximately 1965.  The veteran is certainly capable of 
providing probative evidence of any symptomatology that he 
has experienced, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, supra; 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).

In this case, there is no medical evidence of continuity of 
low back symptomatology since August 1970, when the veteran 
completed his last period of ACDUTRA.  In fact it appears 
that, between 1970 and the first post-service low back 
complaints which were initially documented by VA in 1998, the 
veteran did not experience any significant low back 
symptomatology or seek treatment during that time.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488 (1997).

While the veteran has also testified to the effect his 
claimed low back disorder is related to his period of 
service, either by virtue of direct service incurrence, as 
related to a claimed left leg fracture or to a service-
connected right leg fracture, it is not shown that he has the 
requisite medical training or expertise that would render 
these opinions competent in this matter.  As a layperson, 
neither individual is qualified to render opinions as to 
medical diagnoses, etiology, or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  Here, even considering this 
case under the heightened standard mandated under O'Hare, 
etc., above, in light of the apparent loss of some SMRs, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the veteran 
has a currently manifested low back disorder related to 
service or any incident thereof or to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 
3.303, 3.304, 3.310.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
low back disorder must be denied.


ORDER

Service connection for a low back disorder is denied.




	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


